Order filed May 19, 2015




                                       In The

                     Fourteenth Court of Appeals
                        NO. 14-15-00107-CV
                HEWLETT-PACKARD COMPANY, Appellant

                                         V.

CHRISTOPHER AINSWORTH AND DANIELLE AINSWORTH, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-21132

                                     ORDER

      On April 20, 2015, the court received notice that a settlement had been
reached in this case. On May 5, 2015, the court requested the parties to file a
motion to dismiss. As of this date, no motion has been filed.

      Accordingly, the court may reinstate the appeal on its own motion within 10
days of the date of this order unless a motion to dismiss, other dispositive motion,
motion to reinstate, or motion to extend the abatement is filed.

                                PER CURIAM